DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The Response filed 15 June 2021 (hereafter the “6/15 Reply) has been entered, and Claim 53 has been canceled. 
Claims 1-52 and 54-72 remain pending, with Claims 1-47 and 62-72 withdrawn from consideration as directed to non-elected inventions for reasons of record.

Information Disclosure Statement
The information disclosure statement filed 15 June 2021, of two pages and listing only four non-patent documents, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of the listed documents have been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed 15 June 2021, of eight pages and listing US and foreign patent documents and non-patent documents, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The documents for which a legible copy has not been provided have been struck through.
Additionally, Cite No. 6 among the listed US Patents has been struck through because no document with that number could be found. 

Drawings
In light of replacement Figure 16 filed with the 6/15 Reply, the previous objection to Figure 16 it did not include the required sequence identifier(s) has been withdrawn.

Claim Interpretation
The term “fusion protein” is interpreted in light of the specification at pg 15, lines 10-12:  “the term ‘fusion protein’ includes a polypeptide containing all or a portion of the amino acid sequences of two or more proteins. The terms ‘protein’ and ‘polypeptide’ are used interchangeably herein.”

The recitation of “an antigen binding molecule” is interpreted as --an antigen binding polypeptide-- because the instant application as filed provides no disclosure of a nucleic acid sequence encoding a fusion protein to comprising “an antigen binding molecule” other than embodiments wherein the “molecule” is a polypeptide.  
This determination is supported by the fact that the instant specification does not contain that term.  And a review of the specification finds the following two passages as the closest informative disclosure:

    PNG
    media_image1.png
    179
    815
    media_image1.png
    Greyscale

on page 17, lines 6-10, and 

    PNG
    media_image2.png
    143
    856
    media_image2.png
    Greyscale

on page 23, lines 2-5.  
The first of the two quoted passages is in the context of antibodies, which are polypeptides.  The second quoted passage does not include the term “molecule” and is in the context of “a candidate polypeptide”, which is the previous wording of Claim 48 prior to amendment.  
In light of the foregoing, the broadest reasonable interpretation of the term “an antigen binding molecule” is as --an antigen binding polypeptide--.  Applicant is encouraged to consider revising the term accordingly to improve clarity.

The recitation of “at least a portion of an immunoglobulin molecule” in Claim 48, part iii), is accorded the broadest reasonable interpretation of being one amino acid residue, or two or more consecutive amino acid residues, from the amino acid sequence of “an immunoglobulin molecule”.  This is consistent with the instant specification (see e.g. pg 18, lines 10-16), which does not define “portion” but does state that a fusion polypeptide includes “any portion of an immunoglobulin molecule” (emphasis added), where “any portion” would be reasonably understood as including one amino acid residue “of an immunoglobulin molecule” (see also pg 15, lines 12-16, which state 
“[t]he term "portion" includes any region of a polypeptide, such as a fragment (proteolytically or otherwise obtained) or a domain ( a region of a polypeptide having an activity, such as, e.g., enzymatic activity or antigen- or DNA-binding) that contains fewer amino acids than the full-length polypeptide. Those skilled in the art will recognize that the terms "portion" and "fragment" are also used interchangeably herein”).  

Similarly, the recitation of “said antigen binding molecule is an antibody or fragment thereof” (emphasis added) in Claim 50 is accorded the broadest reasonable interpretation of being one amino acid residue, or two or more consecutive amino acid residues, from the amino acid sequence of “an antibody” (subject to the rejection of Claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, below).  This is consistent with the instant specification (see e.g. pg 16, line 15, to pg 18, line 9), which does not define “fragment”, and 

Last, Claims 55-57 are interpreted as requiring that “a selectable marker” (see Claim 55) is “linked to the candidate polypeptide [of Claim 48] by the use of an internal ribosome entry site (IRES)” based on the unambiguous statement that “[t]he selectable marker is linked to the candidate polypeptide by the use of an internal ribosome entry site (IRES)” on page 12, lines 3- 4, of the instant specification.

Claim Objection - Withdrawn
In light of amendment to Claim 59, the previous objection thereto has been withdrawn.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 52, the previous rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claims 51 and 52, the previous rejections thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment.  
Claims 58-61 depend from canceled Claim 53.  Therefore, the metes and bounds of the claims are unclear, and so the claims are indefinite.  
In the interest of advancing prosecution, and without obviating the need to address this rejection, it is noted that amended Claim 48 recites the “lentiviral vector” of previous Claim 53, and so each of Claims 58-60 is interpreted as depending from Claim 48 for the purposes of examination.  This interpretation includes Claim 61 as dependent from Claim 48, through intervening Claim 60.   

	Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to Claim 48, the previous rejection of Claims 48-52 and 55 under pre-AIA  35 U.S.C. 102(e) as anticipated by Zhang has been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 53 and 54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Trono has been withdrawn.
In light of amendments to the claims, the previous rejection of Claims 58-61 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Trono and Kafri et al. has been withdrawn.
In light of amendments to the claims, the previous rejection of Claims 56 and 57 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Trono and Link et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 48-52 and 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang (US 2005/0048578 A1; published 3/3/2005; effectively filed at least as of 6/26/2003, as previously cited) in view of Trono (Gene Therapy (2000) 7, 20–23 as previously cited) and Russell et al. (US 5,723,287; published 3/3/1998, as cited in IDS filed 6/15/2021) and Murakami et al. (“The long cytoplasmic tail of gp41 is required in a cell type-dependent manner for HIV-1 envelope glycoprotein incorporation into virions” Proc Natl Acad Sci USA 2000, 97(1): 343–348; doi: 10.1073/pnas.97.1.343) as evidenced by Russell et al. (Nucleic Acids Res. 1993; 21(5):1081-5; doi: 10.1093/nar/21.5.1081; as cited in IDS filed 6/15/2021; hereafter “Russell 1993”). 
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, all five documents are directed to the expression of polypeptides using retroviral vectors as a common field of endeavor, while Trono and Murakami et al. are directed to using lentiviral vectors as a common field of endeavor. 
Regarding Claim 48, Zhang teaches a retroviral vector comprising a nucleic acid sequence encoding “antibody heavy and light chain” polypeptides “with internal ribosomal entry site (IRES) engineered in between the heavy and light chain genes so that both genes can to parts ii) and iii) of Claim 48, and the TM corresponds to part iv) of Claim 48.  
Additionally, regarding the TM and correspondence to part iv) of Claim 48, Zhang teaches that “[m]embrane-anchoring sequences are well known in the art and are based on the genetic geometry of mammalian transmembrane molecules” (see pg 8, ¶0078) and TMs include “those derived from CD8, ICAM-2, IL-8R, CD4, LFA-1 and the PDGF receptor transmembrane regions” (see e.g. ¶¶0078-0079).  
Zhang further teaches use of signal sequences from the 5’ end of such membrane-anchoring proteins as “leader sequences [to] deliver the construct to the membrane while the hydrophobic transmembrane domains [ ] serve to anchor the construct in the membrane” (see ¶0079), which corresponds to part i) of Claim 48.  
Regarding Claims 49 and 50, Zhang teaches a sequence encoding an antibody heavy chain comprising CH1 and CH2 regions (see e.g. Fig. 6, top), which corresponds to Claim 49.  Each of those regions is a “fragment” of an antibody as presented in Claim 50.  
Regarding Claim 51, Zhang teaches a sequence encoding an antibody heavy chain comprising CDR1, CDR2 and CDR3 regions, each of which is a “fragment” of “a single chain antibody”. 
Regarding Claim 52
Regarding Claim 55, Zhang teaches vectors with “selectable markers [ ] well known in the art” (see e.g. ¶0074).  
Zhang’s teachings do not include lentiviral vectors, as required by Claim 48.  Zhang also does not teach use of “an envelope incorporation signal” as required by part v) of Claim 48.  And it is noted that Example 8 of the instant application describes use of a “gp41 envelope (env) incorporation signal” (see pg 34, line 15, to pg 35). 
Trono teaches “[l]entivectors to the rescue of a stalling retroviral vector field” and representative lentiviral vectors obtained from a lentivirus selected from human immunodeficiency virus (HIV), simian immunodeficiency virus (SIV), equine infectious anemia virus (EIAV), visna virus, caprine arthritis-encephalitis virus (CAEV), bovine immune deficiency virus (BIV), bovine leukemia virus (BLV), and feline immunodeficiency virus (FIV); see e.g. pg 20, right col. 1st ¶ regarding HIV, and  pg 21, left col. 4th ¶ regarding SIV, EIAV or FIV), which correspond to Claims 48 and 54.  
Russell et al. teach “a more reproducible strategy for the efficient incorporation and display of nonviral polypeptides on viruses which can infect eukaryotic cells would be to fuse the nonviral polypeptide to a viral component [ ] which carries a signal for incorporation into the viral particle” (emphasis added; see col. 4, lines 18-23).  They further teach the linking of nonviral polypeptide coding sequences to viral sequences “without disruption of the translational reading frame” (see e.g. col. 4, lines 24-26, col. 6, lines 1-3).  
Murakami et al. teach that in lentiviruses including HIV-1, the cytoplasmic tail of gp41 (at the end of the transmembrane envelope, or Env, glycoprotein) “is essential, in a cell type-nd full ¶).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the retroviral vectors of Zhang to be lentiviral vectors (as taught by Trono) and to include a gp41 cytoplasmic tail as a signal for incorporation of fusion proteins into viral particles (as taught by Russell et al. and Murakami et al.) so as to express and incorporate the Zhang antibody polypeptides into viral particles with a reasonable expectation of successfully expanding the Zhang vectors and their methods of use beyond display on mammalian cell surfaces to include the advantages of display on viral particles without surprising or unexpected results.  
Additional expectation of success is provided by Russell 1993, who teach “that a functional antibody fragment can be displayed as a fusion with the retroviral coat protein on the surface of the viral particles” (see e.g. title and pg 1081, right col., first full ¶).  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (i.e. lentiviral vectors) for another (i.e. retroviral vector) to obtain predictable results; and simple use of a known technique to improve a similar product in the same way; and simple applying of known techniques to a known product ready for improvement to yield predictable results.  

Claims 58-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang and Trono and Rusell et al. and Murakami et al., as evidenced by Russell 1993 (all as cited above) as applied to Claims 48-52 and 54-55 above and further in view of Kafri et al. (US 2004/0170962 A1; published 9/2/2004; effectively filed 11/25/2003, as previously cited).
As an initial matter, all six documents are directed to the expression of polypeptides using retroviral vectors as a common field of endeavor, while Trono and Russell et al. and Kafri et al. are directed to using lentiviral vectors as a common field of endeavor. 
The teachings of Zhang and Trono and Russell et al. and Murakami et al. have been described above.  The teachings of Zhang regarding different transmembrane (TM) regions are re-emphasized. 
The teachings do not include two or more loxP sites, cre recombinase that utilizes such sites, nor an inducible promoter as presented in Claims 58 and 59.  
Regarding Claims 58 and 59, Kafri et al. teach lentiviral vectors comprising a loxP site with expression of Cre (recombinase) protein to “rescue” or “extract” the vectors for additional characterization and analysis (see e.g. ¶¶0058 and 0070-0071).  Kafri et al. also teach use of inducible promoters in their vectors (see e.g. ¶0054), which corresponds to Claim 59.
Regarding Claims 60 and 61, Kafri et al. substitution of a lentiviral (HIV-1) enhancer/promoter sequence “with a tetracycline-inducible promoter [ ] based on the idea that in tetracycline-regulated transactivator (tTA) expressing cells, a conditional SIN LTR would support efficient transcription of packagable full-length vector RNA, while in target cells that do 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang in view of Trono and Russell et al. and Murakami et al. (as explained above) to include loxP sites flanking the fusion protein’s transmembrane (TM) region, based on Kafri et al., with the reasonable expectation of successfully improving the vectors by including the ability to excise the TM region and facilitate additional characterization, analysis and use of the lentiviral vectors without surprising or unexpected results.  
It would have also been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono and Russell et al. and Murakami et al. to include a second nucleic acid for expression of the cre recombinase protein, under the control of an inducible promoter to provide control over excision of the TM region, as taught by Kafri et al., with the reasonable expectation of successfully providing the recombinase activity without the need for a second vector or expression unit without surprising or unexpected results.  
Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono and and Russell et al. and Murakami et al. to operably link their nucleic acid encoding a fusion protein to a tetracycline inducible promoter, as taught by Kafri et al., with the reasonable expectation of 
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements (i.e. loxP sites and cre recombinase with TM regions) according to known methods to yield predictable results; and simple substitution of one known element (i.e. an inducible) for another (i.e. constitutive promoter) to obtain predictable results; and simple use of a known technique to improve a similar product in the same way; and simple applying of known techniques to a known product ready for improvement to yield predictable results.  

Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang and Trono and Russell et al. and Murakami et al., as evidenced by Russell 1993 (all as cited above) as applied to Claims 48-52 and 54-55 above and further in view of Link et al. (US 2001/0034028 A1; published 10/25/2001 as previously cited).
As an initial matter, all six documents are directed to the expression of polypeptides using retroviral vectors as a common field of endeavor, while Trono and Russell et al. and Link et al. relate to using lentiviral vectors as a common field of endeavor. 
The teachings of Zhang and Trono and Russell et al. and Murakami et al. have been described above.  The teachings of Zhang regarding a selectable marker are re-emphasized. 
The teachings do not include encoding a green fluorescent protein as a selectable marker.  
Link et al. teach vectors “that contain markers which may be sorted to include but not limited to [ ] cytoplasmic protein” (see e.g. ¶0139) and teach genetic engineering techniques for construction of vectors, including an “entire transcription unit [ ] for the selectable marker genes” with citation to Fleischmann, M., et. Al., FEBS Letters 440 "Cardiac Specific Expression Of The Green Fluorescent Protein During Early Murine Embryonic Development" pgs. 370-376, 1998 (see e.g. ¶¶0141-0143).  They further teach a preferred embodiment where “the assay marker peptide is a naturally fluorescent protein fusion product that includes but is not limited to humanized renilla reniformis green fluorescent protein (hrGFP)” (see e.g. ¶0172).  They further teach FACS (fluorescence activated cell sorting) separation of cells expressing the green fluorescent protein (ibid).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono and Russell et al. and Murakami et al. (as explained above) to substitute the selectable marker of Zhang with a green fluorescent protein as taught by Link et al., with the reasonable expectation of successfully improving the vectors by providing the ability to select for cells containing them (such as by FACS) without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (i.e. a bioluminescent marker) for another (i.e. marker of Zhang) to obtain predictable results; and simple use of a known technique to improve a similar product in the same way; and simple applying of known techniques to a known product ready for improvement to yield predictable results.  

Response to Applicant Remarks
Regarding the previous prior art rejections, Applicant states as follows on page 16 of the 6/15 Reply:

    PNG
    media_image3.png
    105
    629
    media_image3.png
    Greyscale

As the previous prior art rejections have been withdrawn, no further response to the remarks are necessary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635